SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 20, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2015 to 06/30/2015 9 1/1/2014 to 06/30/2014 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2015 to 06/30/2015 18 1/1/2014 to 06/30/2014 19 Statement of Value Added 20 Comments on the Company’s Consolidated Performance 22 Notes to the Financial Statements 32 Reports and Statements Unqualified Independent Auditors’ Review Report 82 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 06/30/2015 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 30,391,000 Preferred 0 Total 30,391,000 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Start date Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 03/11/2015 Dividends 03/19/2015 Ordinary 0.20263 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (In thousand of Reais) As of Code Description June 30, 2015 December 31, 2014 1 Total assets 50,819,250 49,599,467 1.01 Current assets 8,584,404 8,692,821 1.01.01 Cash and cash equivalents 2,241,912 3,146,393 1.01.03 Trade receivables 2,114,594 1,604,498 1.01.04 Inventories 3,418,312 3,036,799 1.01.08 Other current assets 809,586 905,131 1.02 Non-current assets 42,234,846 40,906,646 1.02.01 Long-term receivables 4,357,256 3,509,307 1.02.01.06 Deferred taxes 3,213,075 2,438,929 1.02.01.09 Other non-current assets 1,144,181 1,070,378 1.02.02 Investments 23,839,714 24,199,129 1.02.03 Property, plant and equipment 13,952,132 13,109,294 1.02.04 Intangible assets 85,744 88,916 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (In thousand of Reais) As of Code Description June 30, 2015 December 31, 2014 2 Total liabilities 50,819,250 49,599,467 2.01 Current liabilities 6,640,388 5,630,365 2.01.01 Payroll and related taxes 184,243 165,718 2.01.02 Trade payables 1,610,607 1,390,311 2.01.03 Taxes payable 65,140 86,920 2.01.04 Borrowings and financing 3,587,009 2,720,235 2.01.05 Other payables 1,101,463 803,597 2.01.06 Provisions 91,926 463,584 2.01.06.01 Provision for tax, social security, labor and civil risks 91,926 463,584 2.02 Non-current liabilities 39,003,031 38,272,634 2.02.01 Borrowings and financing 27,447,333 26,369,912 2.02.02 Other payables 9,118,330 9,818,512 2.02.04 Provisions 2,437,368 2,084,210 2.02.04.01 Provision for tax, social security, labor and civil risks 709,148 174,649 2.02.04.02 Other provisions 1,728,220 1,909,561 2.02.04.02.03 Provisions for environmental liabilities and asset retirement obligations 218,023 233,262 2.02.04.02.04 Pension and healthcare plan 587,767 587,740 2.02.04.02.05 Provision for losses on investments 922,430 1,088,559 2.03 Shareholders’ equity 5,175,831 5,696,468 2.03.01 Paid-in capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 846,908 1,131,298 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 724,243 999,243 2.03.04.09 Treasury shares -238,976 -229,586 2.03.05 Profit /Losses -222,212 0 2.03.08 Other comprehensive income 11,105 25,140 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (In thousand of Reais) Code Description Three months ended June 30, 2015 Six months ended June 30, 2015 Three months ended June 30, 2014 Six months ended June 30, 2014 3.01 Net revenue from sales and/or services 2,870,847 5,928,879 3,230,159 6,720,612 3.02 Cost of sales and/or services -2,267,849 -4,457,281 -2,060,158 -4,371,387 3.03 Gross profit 602,998 1,471,598 1,170,001 2,349,225 3.04 Operating ( expenses)/income -760,491 253,539 -483,847 -1,116,623 3.04.01 Selling expenses -148,232 -294,150 -114,031 -211,408 3.04.02 General and administrative expenses -90,806 -175,370 -103,896 -186,759 3.04.04 Other operating income 8,547 12,269 5,183 9,829 3.04.05 Other operating expenses -204,927 -406,687 -14,184 -180,241 3.04.06 Equity pickup -325,073 1,117,477 -256,919 -548,044 3.05 Profit before finance income (costs) and taxes -157,493 1,725,137 686,154 1,232,602 3.06 Finance income (expenses) -555,237 -2,583,592 -738,750 -1,317,577 3.06.01 Finance income -87,637 407,056 17,297 25,866 3.06.02 Finance expenses -467,600 -2,990,648 -756,047 -1,343,443 3.06.02.01 Net exchange difference on financial instruments 310,866 -1,349,106 233,413 547,915 3.06.02.02 Finance costs -778,466 -1,641,542 -989,460 -1,891,358 3.07 Loss before taxes on income -712,730 -858,455 -52,596 -84,975 3.08 Income tax and social contribution 98,462 636,243 74,311 162,024 3.09 (Loss) Profit from continuing operations -614,268 -222,212 21,715 77,049 3.11 (Loss) Profit for the period -614,268 -222,212 21,715 77,049 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0.45262 -0.16373 0.01505 0.05313 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (In thousand of Reais) Code Description Three months ended June 30, 2015 Six months ended June 30, 2015 Three months ended June 30, 2014 Six months ended June 30, 2014 4.01 (Loss) Profit for the period -614,268 -222,212 21,715 77,049 4.02 Other comprehensive income -377,048 -14,035 -299,832 -770,643 4.02.01 Actuarial gains on defined benefit pension plan from investments in subsidiaries, net of taxes -221 -96 0 1,710 4.02.02 Actuarial gains on defined benefit pension plan 348 348 0 0 4.02.03 Income tax and social contribution on actuarial (losses)/gains on defined benefit pension plan -118 -118 0 0 4.02.04 Cumulative translation adjustments for the period -7,815 168,956 -43,021 -87,347 4.02.05 Available-for-sale assets -594,881 2,254 -428,462 -1,059,465 4.02.06 Income tax and social contribution on available-for-sale assets 202,259 -767 145,677 360,218 4.02.07 Available-for-sale assets from investments in subsidiaries, net of taxes -89,516 -20,817 -5,737 -17,470 4.02.08 Impairment of available-for-sale assets 89,434 97,851 48,047 48,047 4.02.09 Income tax and social contribution on impairment of available-for-sale assets -30,407 -33,269 -16,336 -16,336 4.02.10 (Loss) gain on percentage change in investments -43 -43 0 0 4.02.11 (Loss) gain on cash flow hedge accounting 81,685 -345,960 0 0 4.02.12 Income tax and social contribution on (loss) gain on cash flow hedge accounting -27,773 117,626 0 0 4.03 Comprehensive income for the period -991,316 -236,247 -278,117 -693,594 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (In thousand of Reais) Code Description Six months ended June 30, 2015 Six months ended June 30, 2014 6.01 Net cash generated by operating activities 154,128 765,413 6.01.01 Cash generated from operations 1,998,343 2,036,338 6.01.01.01 (Loss) Profit for the period -222,212 77,049 6.01.01.02 Charges on borrowings and financing 1,575,442 1,558,999 6.01.01.03 Charges on loans and financing granted -9,535 -6,136 6.01.01.04 Depreciation, depletion and amortization 424,556 477,392 6.01.01.05 Equity pickup -1,117,477 548,044 6.01.01.06 Deferred income tax and social contribution -642,283 -162,024 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks 146,453 -13,702 6.01.01.09 Inflation adjustment and exchange differences, net 1,720,814 -557,575 6.01.01.10 Gain on derivative transactions 0 943 6.01.01.11 Impairment of available-for-sale assets 97,851 48,047 6.01.01.12 Residual value of permanent assets written off 3,907 5,090 6.01.01.14 Other provisions 20,827 60,211 6.01.02 Changes in assets and liabilities -1,844,215 -1,270,925 6.01.02.01 Trade receivables - third parties -172,718 36,317 6.01.02.02 Trade receivables – related parties -158,525 -78,039 6.01.02.03 Inventories -328,120 -519,235 6.01.02.04 Receivables - related parties -1,550 236,892 6.01.02.05 Recoverable taxes -59,206 -37,133 6.01.02.06 Judicial deposits -13,396 -22,281 6.01.02.10 Trade payables 96,574 346,314 6.01.02.11 Payroll and related taxes -24,717 -55,818 6.01.02.12 Taxes in installments - REFIS -27,922 -95,102 6.01.02.14 Payables to related parties 41,557 48,136 6.01.02.16 Interest paid -1,201,511 -1,142,625 6.01.02.17 Interest received 651 13,580 6.01.02.18 Interest on swaps paid 0 -633 6.01.02.19 Other 4,668 -1,298 6.02 Net cash generated by (used) in investing activities -51,015 -543,785 6.02.01 Investments/AFAC -18,452 -37,574 6.02.02 Purchase of property, plant and equipment -828,458 -654,445 6.02.03 Cash from merger of subsidiary 129,745 0 6.02.04 Capital reduction of the subsidiary and joint venture 486,758 0 6.02.08 Related parties loans -25,143 -19,956 6.02.09 Receipt of related parties loans 5,546 168,190 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 6.02.10 Quotas of exclusive funds 198,989 0 6.03 Net cash used in financing activities -1,007,594 -280,824 6.03.01 Borrowings and financing raised, net of costs of transactions 595,000 1,134,086 6.03.02 Borrowings and financing raised - related parties 0 382,977 6.03.03 Redemption of borrowings -585,436 -874,313 6.03.04 Redemption of borrowings - related parties -457,936 -100,724 6.03.05 Dividends and interest on capital paid -549,832 -424,933 6.03.06 Treasury shares -9,390 -397,917 6.05 Increase (decrease) in cash and cash equivalents -904,481 -59,196 6.05.01 Cash and equivalents at the beginning of the period 3,146,393 206,624 6.05.02 Cash and equivalents at the end of the period 2,241,912 147,428 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 6/30/2015 (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 5.05 Total comprehensive income 0 0 0 -222,212 -14,035 -236,247 5.05.01 (Loss) Profit for the period 0 0 0 -222,212 0 -222,212 5.05.02 Other comprehensive income 0 0 0 0 -14,035 -14,035 5.05.02.04 Translation adjustments for the period 0 0 0 0 168,956 168,956 5.05.02.08 Actuarial gains on defined benefit plan, net of taxes 0 0 0 0 134 134 5.05.02.09 Available-for-sale assets, net of taxes 0 0 0 0 45,252 45,252 5.05.02.10 Loss on percentage change in investments 0 0 0 0 -43 -43 5.05.02.11 Loss on hedge accounting, net of taxes 0 0 0 0 -228,334 -228,334 5.07 Closing balances 4,540,000 30 846,908 -222,212 11,105 5,175,831 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 6/30/2014 (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.04 Capital transactions with shareholders 0 0 -867,438 0 0 -867,438 5.04.04 Treasury shares acquired 0 0 -442,438 0 0 -442,438 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 5.05 Total comprehensive income 0 0 0 77,049 -770,643 -693,594 5.05.01 Profit for the period 0 0 0 77,049 0 77,049 5.05.02 Other comprehensive income 0 0 0 0 -770,643 -770,643 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 -87,347 -87,347 5.05.02.08 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 1,710 1,710 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -685,006 -685,006 5.07 Closing balances 4,540,000 30 1,972,130 77,049 -53,671 6,535,538 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (In thousand of Reais) Code Description Six months ended June 30, 2015 Six months ended June 30, 2014 7.01 Revenues 7,173,036 8,175,552 7.01.01 Sales of products and services 7,128,823 8,130,141 7.01.02 Other revenues 62,125 49,740 7.01.04 Allowance for (reversal of) doubtful debts -17,912 -4,329 7.02 Raw materials acquired from third parties -5,054,210 -4,680,965 7.02.01 Costs of sales and services -3,996,450 -4,070,934 7.02.02 Materials, electric power, third-parties services and other -954,824 -545,092 7.02.03 Impairment/recovery of assets -5,085 -16,892 7.02.04 Other -97,851 -48,047 7.02.04.01 Impairment of available-for-sale assets -97,851 -48,047 7.03 Gross value added 2,118,826 3,494,587 7.04 Retentions -424,556 -477,392 7.04.01 Depreciation, amortization and depletion -424,556 -477,392 7.05 Wealth created 1,694,270 3,017,195 7.06 Value added received as transfer 2,126,557 -544,481 7.06.01 Equity pickup 1,117,477 -548,044 7.06.02 Finance income 407,056 25,866 7.06.03 Other 602,024 -22,303 7.06.03.01 Other and exchange variation - gain 602,024 -22,303 7.07 Wealth for distribution 3,820,827 2,472,714 7.08 Wealth distributed 3,820,827 2,472,714 7.08.01 Personnel 679,471 612,674 7.08.01.01 Salaries and wages 518,615 478,017 7.08.01.02 Benefits 127,447 102,049 7.08.01.03 Severance pay fund (FGTS) 33,409 32,608 7.08.02 Taxes, fees and contributions -226,792 459,931 7.08.02.01 Federal -293,008 386,685 7.08.02.02 State 62,039 61,130 7.08.02.03 Municipal 4,177 12,116 7.08.03 Return on third-party capital 3,590,360 1,323,060 7.08.03.01 Interest 1,641,127 1,890,923 7.08.03.02 Leases 4,874 5,032 7.08.03.03 Other 1,944,359 -572,895 7.08.03.03.01 Other and exchange variation - loss 1,944,359 -572,895 7.08.04 Shareholders -222,212 77,049 7.08.04.03 Retained earnings/ Losses for the period -222,212 77,049 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (In thousand of Reais) Code Description Current Quarter 6/30/2015 YTD Previous Year 12/31/2014 1 Total assets 50,117,826 49,767,100 1.01 Current assets 15,171,959 15,935,502 1.01.01 Cash and cash equivalents 7,844,428 8,686,021 1.01.03 Trade receivables 2,049,480 1,753,056 1.01.04 Inventories 4,399,938 4,122,122 1.01.08 Other current assets 878,113 1,374,303 1.02 Non-current assets 34,945,867 33,831,598 1.02.01 Long-term receivables 4,358,779 3,598,352 1.02.01.02 Investments measured at amortized cost 0 34,874 1.02.01.06 Deferred taxes 3,298,157 2,616,058 1.02.01.09 Other non-current assets 1,060,622 947,420 1.02.02 Investments 13,526,104 13,665,453 1.02.03 Property, plant and equipment 16,105,894 15,624,140 1.02.04 Intangible assets 955,090 943,653 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (In thousand of Reais) As of Code Description June 30, 2015 June 30, 2014 2 Total liabilities 50,117,826 49,767,100 2.01 Current liabilities 5,073,656 6,362,938 2.01.01 Payroll and related taxes 236,138 219,740 2.01.02 Trade payables 1,761,657 1,638,505 2.01.03 Taxes payable 264,536 318,675 2.01.04 Borrowings and financing 1,553,294 2,790,524 2.01.05 Other payables 1,130,057 845,109 2.01.06 Provisions 127,974 550,385 2.01.06.01 Provision for tax, social security, labor and civil risks 127,974 550,385 2.02 Non-current liabilities 39,830,375 37,669,187 2.02.01 Borrowings and financing 28,968,671 27,092,855 2.02.02 Other payables 9,009,169 9,315,363 2.02.03 Deferred taxes 239,563 238,892 2.02.04 Provisions 1,612,972 1,022,077 2.02.04.01 Provision for tax, social security, labor and civil risks 801,636 195,783 2.02.04.02 Other provisions 811,336 826,294 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligations 223,569 238,539 2.02.04.02.04 Pension and healthcare plan 587,767 587,755 2.03 Shareholders’ equity 5,213,795 5,734,975 2.03.01 Paid-in capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 846,908 1,131,298 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 724,243 999,243 2.03.04.09 Treasury shares -238,976 -229,586 2.03.05 Profit /Losses -222,212 0 2.03.08 Other comprehensive income 11,105 25,140 2.03.09 Non-controlling interests 37,964 38,507 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (In thousand of Reais) Code Description Three months ended June 30, 2015 Six months ended June 30, 2015 Three months ended June 30, 2014 Six months ended June 30, 2014 3.01 Net revenue from sales and/or services 3,687,140 7,697,392 4,052,407 8,423,285 3.02 Cost of sales and/or services -2,847,095 -5,872,628 -2,746,592 -5,781,121 3.03 Gross profit 840,045 1,824,764 1,305,815 2,642,164 3.04 Operating expenses/income -688,079 -913,813 -456,526 -972,425 3.04.01 Selling expenses -311,344 -612,174 -233,652 -423,567 3.04.02 General and administrative expenses -109,897 -219,742 -124,171 -228,024 3.04.04 Other operating income 12,562 18,524 9,753 17,466 3.04.05 Other operating expenses -235,578 -455,077 -41,067 -225,408 3.04.06 Equity pickup -43,822 354,656 -67,389 -112,892 3.05 Profit before finance income (costs) and taxes 151,966 910,951 849,289 1,669,739 3.06 Finance income (expenses) -771,695 -1,641,395 -814,935 -1,556,134 3.06.01 Finance income 43,477 99,613 53,430 91,482 3.06.02 Finance expenses -815,172 -1,741,008 -868,365 -1,647,616 3.06.02.01 Net exchange losses on financial instruments -7,223 -72,466 -60,987 -116,203 3.06.02.02 Finance costs -807,949 -1,668,542 -807,378 -1,531,413 3.07 Profit (loss) before taxes on income -619,729 -730,444 34,354 113,605 3.08 Income tax and social contribution 5,136 507,653 -15,321 -42,476 3.09 Profit (loss) from continuing operations -614,593 -222,791 19,033 71,129 3.11 Consolidated (loss)/ profitfor the period -614,593 -222,791 19,033 71,129 3.11.01 Attributed to owners of the Company -614,268 -222,212 21,715 77,049 3.11.02 Attributed to non-controlling interests -325 -579 -2,682 -5,920 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Code Description Three months ended June 30, 2015 Six months ended June 30, 2015 Three months ended June 30, 2014 Six months ended June 30, 2014 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0,45262 -0,16373 0,01505 0,05313 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (In thousand of Reais) Code Description Three months ended June 30, 2015 Six months ended June 30, 2015 Three months ended June 30, 2014 Six months ended June 30, 2014 4.01 Consolidated (loss) profit for the period -614,593 -222,791 19,033 71,129 4.02 Other comprehensive income -377,048 -14,035 -299,832 -770,643 4.02.01 Actuarial gains on defined benefit plan from investments in subsidiaries, net of taxes 0 0 0 1,710 4.02.02 Actuarial (losses) gains on defined benefit pension plan 0 202 0 0 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan 9 -68 0 0 4.02.04 Cumulative translation adjustments for the period -7,815 168,956 -43,021 -87,347 4.02.05 Available-for-sale assets -677,690 -29,287 -441,223 -1,090,003 4.02.06 Income tax and social contribution on available-for-sale assets 195,552 9,957 150,016 370,601 4.02.07 Impairment of available-for-sale assets 89,434 97,851 52,115 52,115 4.02.08 Income tax and social contribution on impairment of available-for-sale assets -30,407 -33,269 -17,719 -17,719 4.02.09 (Loss) gain on percentage change in investments -43 -43 0 0 4.02.10 (Loss) gain on cash flow hedge accounting 81,685 -345,960 0 0 4.02.11 Income tax and social contribution on (loss) gain on cash flow hedge accounting -27,773 117,626 0 0 4.03 Consolidated comprehensive income for the period -991,641 -236,826 -280,799 -699,514 4.03.01 Attributed to owners of the Company -991,316 -236,247 -278,117 -693,594 4.03.02 Attributed to non-controlling interests -325 -579 -2,682 -5,920 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (In thousand of Reais) Code Description Six months ended June 30, 2015 Six months ended June 30, 2014 6.01 Net cash generated by operating activities 1,001,263 416,545 6.01.01 Cash generated from operations 2,958,173 2,019,987 6.01.01.01 (Loss)/Profit for the period attributable to owners of the Company -222,212 77,049 6.01.01.02 Loss for the period attributable to non-controlling interests -579 -5,920 6.01.01.03 Charges on borrowings and financing 1,583,962 1,349,446 6.01.01.04 Charges on loans and financing granted -8,659 -22,359 6.01.01.05 Depreciation, depletion and amortization 561,655 600,153 6.01.01.06 Equity pickup -354,656 112,892 6.01.01.07 Deferred income tax and social contribution -599,697 -177,889 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks 183,442 -8,035 6.01.01.09 Inflation adjustment and exchange differences, net 1,633,246 -16,519 6.01.01.10 Gain on derivative transactions 2,658 -2,240 6.01.01.11 Impairment of available-for-sale assets 97,851 52,115 6.01.01.16 Residual value of permanent assets written off 4,553 5,821 6.01.01.17 Other provisions 76,609 55,473 6.01.02 Changes in assets and liabilities -1,956,910 -1,603,442 6.01.02.01 Trade receivables - third parties -262,503 16,609 6.01.02.02 Trade receivables - related parties -29,283 -118,099 6.01.02.03 Inventories -253,368 -549,274 6.01.02.04 Receivables from related parties 0 108,635 6.01.02.05 Recoverable taxes 19,757 -47,031 6.01.02.06 Judicial deposits -23,068 -23,369 6.01.02.08 Trade payables 86,589 490,551 6.01.02.09 Payroll and related taxes -17,311 -46,466 6.01.02.10 Taxes in installments - REFIS -128,492 -109,009 6.01.02.12 Payables to related parties 13,657 3,506 6.01.02.14 Interest paid -1,358,562 -1,331,725 6.01.02.15 Interest received 651 13,580 6.01.02.16 Interest on swaps paid 0 -633 6.01.02.17 Other -4,977 -10,717 6.02 Net cash generated by (used in) investing activities 185,918 -628,929 6.02.02 Investments 0 -5,846 6.02.03 Purchase of property, plant and equipment -900,637 -781,896 6.02.07 Capital reduction in subsidiaries 466,758 0 6.02.09 Receipt/payment in derivative transactions 551,882 3,879 6.02.10 Purchase of intangible assets -201 -324 6.02.11 Related parties loans -25,143 -19,956 6.02.12 Receipt of related parties loans 58,385 173,371 6.02.13 Short-term investment, net of redeemed amount 34,874 1,843 6.03 Net cash used in financing activities -2,022,975 -366,342 6.03.01 Borrowings and financing raised, net of transaction costs 599,071 1,384,720 6.03.02 Redemption of borrowings -1,969,314 -906,748 6.03.03 Redemption of borrowings – related parties -52,839 0 6.03.04 Dividends and interest on capital paid -549,832 -424,933 6.03.06 Treasury shares -9,390 -397,917 6.03.07 Buyback of debt securities -40,671 -21,464 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Code Description Six months ended June 30, 2015 Six months ended June 30, 2014 6.04 Exchange differences on translating cash and cash equivalents -5,799 -396,974 6.05 Increase (decrease) in cash and cash equivalents -841,593 -975,700 6.05.01 Cash and equivalents at the beginning of the period 8,686,021 9,995,672 6.05.02 Cash and equivalents at the end of the period 7,844,428 9,019,972 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 6/30/2015- (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders’ equity Non-controlling interests Consolidated shareholders’ equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 0 -275,000 5.05 Total comprehensive income 0 0 0 -222,212 -14,035 -236,247 -579 -236,826 5.05.01 (Loss) Profit for the period 0 0 0 -222,212 0 -222,212 -579 -222,791 5.05.02 Other comprehensive income 0 0 0 0 -14,035 -14,035 0 -14,035 5.05.02.04 Translation adjustments for the period 0 0 0 0 168,956 168,956 0 168,956 5.05.02.08 Actuarial gains on defined benefit plan, net of taxes 0 0 0 0 134 134 0 134 5.05.02.09 Available-for-sale assets, net of taxes 0 0 0 0 45,252 45,252 0 45,252 5.05.02.10 Loss on percentage change in investments 0 0 0 0 -43 -43 0 -43 5.05.02.11 Loss on hedge accounting, net of taxes 0 0 0 0 -228,334 -228,334 0 -228,334 5.06 Internal changes in shareholders’ equity 0 0 0 0 0 0 36 36 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 36 36 5.07 Closing balances 4,540,000 30 846,908 -222,212 11,105 5,175,831 37,964 5,213,795 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 6/30/2014 (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.04 Capital transactions with shareholders 0 0 -867,438 0 0 -867,438 0 -867,438 5.04.04 Treasury shares acquired 0 0 -442,438 0 0 -442,438 0 -442,438 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 0 -425,000 5.05 Total comprehensive income 0 0 0 77,049 -770,643 -693,594 -5,920 -699,514 5.05.01 Profit for the period 0 0 0 77,049 0 77,049 -5,920 71,129 5.05.02 Other comprehensive income 0 0 0 0 -770,643 -770,643 0 -770,643 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 -87,347 -87,347 0 -87,347 5.05.02.08 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 1,710 1,710 0 1,710 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -685,006 -685,006 0 -685,006 5.07 Closing balances 4,540,000 30 1,972,130 77,049 -53,671 6,535,538 -33,431 6,502,107 30 1,972,130 77,049 -53,671 6,535,538 -33,431 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (In thousand of Reais) Code Description Six months ended June 30, 2015 Six months ended June 30, 2014 7.01 Revenues 9,068,252 10,058,590 7.01.01 Sales of products and services 9,025,572 10,011,520 7.01.02 Other revenues 62,929 52,199 7.01.04 Allowance for (reversal of) doubtful debts -20,249 -5,129 7.02 Raw materials acquired from third parties -6,401,935 -6,122,306 7.02.01 Costs of sales and services -5,019,457 -5,252,473 7.02.02 Materials, electric power, third-parties services and other -1,278,681 -799,084 7.02.03 Impairment/recovery of assets -5,946 -18,634 7.02.04 Other -97,851 -52,115 7.02.04.01 Impairment of assets available for sale -97,851 -52,115 7.03 Gross value added 2,666,317 3,936,284 7.04 Retentions -561,655 -600,153 7.04.01 Depreciation, amortization and depletion -561,655 -600,153 7.05 Wealth created 2,104,662 3,336,131 7.06 Value added received as transfer 5,022,318 -1,691,048 7.06.01 Equity pickup 354,656 -112,892 7.06.02 Finance income 99,613 91,482 7.06.03 Other 4,568,049 -1,669,638 7.06.03.01 Other and exchange variation - gain 4,568,049 -1,669,638 7.07 Wealth for distribution 7,126,980 1,645,083 7.08 Wealth distributed 7,126,980 1,645,083 7.08.01 Personnel 958,691 819,557 7.08.01.01 Salaries and wages 752,281 652,074 7.08.01.02 Benefits 163,045 129,160 7.08.01.03 Severance pay fund (FGTS) 43,365 38,323 7.08.02 Taxes, fees and contributions 81,827 771,819 7.08.02.01 Federal -64,711 670,132 7.08.02.02 State 136,130 82,533 7.08.02.03 Municipal 10,408 19,154 7.08.03 Return on third-parties capital 6,309,253 -17,422 7.08.03.01 Interest 1,314,562 1,710,725 7.08.03.02 Leases 7,373 7,743 7.08.03.03 Other 4,987,318 -1,735,890 7.08.03.03.01 Other and exchange variation - loss 4,987,318 -1,735,890 7.08.04 Shareholders -222,791 71,129 7.08.04.03 Retained earnings / Loss for the period -222,212 77,049 7.08.04.04 Non-controlling interests in retained earnings -579 -5,920 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario The global economy has been posting moderate and uneven growth, with the developed countries continuing to make gradual progress and the emerging nations recording a slowdown. The International Monetary Fund (IMF) estimates global GDP growth of 3.3% in 2015, and 3.8% in 2016. In the United States, the FED’s monetary policy has contributed to the recovery of economic activity, with an increase in business and consumer confidence. In 2Q15, the economy advanced 2.3% at an annual rate, reflecting the increase of 2.9% in the personal consumer expenditure. Unemployment continues to decline, falling from 5.6% at the end of last year to 5.3% in June 2015, its lowest level in the last seven years. The upturn in the economy reinforces the expectations of an increase in interest rates before the end of the year. In the Eurozone, the indicators are signaling a slight recovery of activity, albeit in a disparate manner. The compound Purchasing Managers Index ( PMI) increased from 50.6 points in December/2014 to 54.2 points in June/2015. Unemployment in the Eurozone as a whole has remained virtually flat in 2015 at around 11%, although it reached 25% in Greece in April, the bloc’s highest figure. As for the emerging countries, the measures introduced by the Chinese government to stimulate the economy, including interest rate cuts and a reduction in reserve requirements, helped maintain the pace of growth in 2Q15, when GDP recorded a year-on-year expansion of 7%, within the government’s growth target. In Brazil, the scenario remains challenging, with high inflation and low growth, creating more difficulties for the monetary and fiscal policy makers. The IBC-Br, the Central Bank’s economic activity index, recorded a 2.64% downturn through May. According to IBGE, the industrial production shrank 6.3% in the 1H15. The Caged (General Employment and Unemployment Register) indicated a deterioration in the job market. In June, 111,000 jobs were eliminated, the first negative June result since the series began in 1998. The IPCA consumer price index moved up by 8.89% in the 12 months through June, above the ceiling of the inflationary target. The Focus Report is predicting annual inflation of 9.32% in 2015 and the Central Bank has consequently been introducing successive increases in interest rates, which reached 14.25% p.a. at the close of July/2015. Macroeconomic Projections 2015 2016 IPCA (%) 9.32 5.43 Commercial dollar (final - R $/US $) 3.40 3.50 SELIC Target (final - %) 14.25 12.00 GDP (%) -1.97 0.00 Industrial Production (%) -5.21 1.15 Source: FOCUS BACEN Base: August 07, 2015 of 83 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2015 – CIA SIDERURGICA NACIONAL Version: 1 CSN Consolidated Results · Net revenue totaled
